                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

FRIEDA MAE ROGERS f/k/a
FRIEDA ROGERS ROEN; et al.,


                          Plaintiffs,
                                             Civil Action No. 18-cv-00116-CFC
                   v.

WILMINGTON TRUST CO., et al.,

                          Defendants.




                           MEMORANDUM ORDER

      Defendants have moved pursuant to Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), Federal Rule of Evidence 702, and

Federal Rule of Evidence 703, to exclude the opinions and testimony of Barbara C.

Luna. D.I. 280. Plaintiffs retained Luna to provide expert opinions and testimony

about damages. D.I. 282 at 4.

      Defendants argue that Luna's opinions and testimony should be excluded

because "they would not be helpful to the jury" and because "aspects of her report

contain legal opinions." D.I. 280 at 1.

      Defendants first object to this statement by Dr. Luna in paragraph 28 of her

report: "Based on the exhibits reviewed in these depositions, the information
provided to Plaintiffs in 2015, and my subsequent discussion with Kriss Mann, my

opinion is that the Plaintiffs could not have known [about certain alleged tax loss

carryforwards]." D.I. 282 ,I 28. Defendants argue that this opinion is not

admissible because it addresses Plaintiffs state of mind and is speculative. D.I.

281 at 5. I disagree. Although the statement might have been better worded, the

context in which the statement is made makes clear that Dr. Luna is opining that

the facts made available to Plaintiff in 2015 would not have placed a reasonable

person or trustee on notice of the loss of a previously reported loss carryforward.

That opinion is based on Dr. Luna's review of the applicable records and

deposition testimony, and her opinion would be helpful to the jury. Thus, the

opinion is admissible. (Dr. Luna should, however, rephrase her opinion to a4dress

what a reasonable trustee, as opposed to Plaintiff, would or could have known.)

       Defendants next argue that Dr. Luna's report contains five "transparently

legal opinions." D.I. 281 at 7. I am tempted to sanction Defendants for causing

Plaintiff to have to respond to this baseless contention and for tying up the Court's

time to resolve the motion. It is clear from the report that the five statements to

which Defendants object are not Dr. Luna's opinions at all, but rather are the

premises on which she based her damages calculations.

      WHEREFORE, on this Fifteenth day of January in 2020, IT IS HEREBY

ORDERED that Defendants' Motion to Exclude the Opinions and Testimony of


                                          11
Barbara C. Luna Pursuant to Daubert and Federal Rule of Evidence 702 (D.1. 280)

is DENIED.




                                            UNITED STATESDIS




                                      111
